Citation Nr: 1715784	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-28 877	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, including status post lipoma excision of the left shoulder and chloracne, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for peripheral neuropathy, bilateral upper extremity and bilateral lower extremity, to include as a due to exposure to herbicides.

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to an initial rating in excess of 10 percent for PTSD.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and October 2013 rating decisions.  

In the July 2008 rating decision, the RO in Huntington, West Virginia, inter alia, denied service connection for skin disabilities, to include lesions on the head, face, and left shoulder.  In August 2008, the Veteran filed a notice of disagreement (NOD) with the denial with respect to the decision addressing the "left shoulder" as stated therein.  In May 2010, the RO in Atlanta, Georgia issued a statement of the case (SOC) addressing the issue of entitlement to service connection for, as stated therein, status post lipoma excision, left shoulder as a result of exposure to herbicides.  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to this matter was received in June 2010.

In early August 2009, an NOD with respect to the denial of service connection for "dermatitis" was received on behalf of the Veteran, which the Board determined was timely.  In September 2011, a SOC was completed addressing the claim for service connection for a skin disability listed therein as "dermatitis, chloracne, to include lesions on head and face, left shoulder as a result of exposure to herbicides."  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to this matter was filed in October 2011. 

In January 2013, the Veteran testified on the matters then on appeal during a Board video-conference hearing before the undersigned Veterans Law Judge.

In the October 2013 rating decision, the Atlanta RO granted service connection for tinnitus and assigned an initial 10 percent rating, but denied service connection for vertigo.  The Veteran filed a NOD in October 2013.  

In February 2014, the Board denied the Veteran's claim for service connection for a skin disability as characterized on the title page.  At that time, the Board also remanded the claims for service connection for hypertension and for peripheral neuropathy, as well as the claim for an initial rating in excess of 10 percent for PTSD, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

The Veteran appealed the Board's February 2014 denial of the claim for service connection for a skin disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the Board's February 2014 denial of the claim for service connection for a skin disability, and remanding the claim to the Board for compliance with instructions provided in the Joint Motion.  

In September 2015, the Board remanded to the RO, via the AMC, the claim for service connection for a skin disability in accordance with the instructions provided in the May 2015 Joint Motion, to the via the AMC, for further action, to include additional development of the evidence.  

After accomplishing further action on the claims for service connection for hypertension and for peripheral neuropathy, and for an initial rating in excess of 10 percent for PTSD,, the AMC continued to deny the claims (as reflected in a March 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Also, after accomplishing further action on the service connection claim for skin disability, the AMC continued to deny the claim (as reflected in a June 2016 SSOC) and returned this matter to the Board for further appellate consideration.

In January 2017, the RO issued a statement of the case (SOC) on the claims for service  connection for vertigo, and for a rating in excess of 10 percent for tinnitus, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

All of the Veteran's appeals have been merged.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The VVA file contains the transcript of the January 2013 hearing. 

For reasons expressed below, the claims on appeal are being remanded to the RO.    VA will notify the Veteran when further action, on his part, is required.


REMAND

With regard to the claims for service connection for vertigo and for a higher initial rating for tinnitus, the Veteran, through his attorney, requested a Board video conference hearing in the VA Form 9 filed in connection with those claims.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules video-conference hearings, the Board finds that a remand of these matters for scheduling of the requested video-conference hearing is warranted.  

As for the remaining claims on appeal, the Board notes that, in March 2016 and June 2016 SSOCs, the AOJ readjudicated the claims for service connection for hypertension and for peripheral neuropathy, the claim for an initial rating in excess of 10 percent for PTSD, and the claim for service connection for a skin disability, respectively.  In response to each SSOC, the Veteran's attorney filed VA Forms 9, requesting a Board video conference hearing for each claim.  

In Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017), the Court held that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  Here, although a hearing was previously held in January 2013 as to all issues, the issue of service connection for a skin disability was remanded by the Court in May 2015 and the Veteran now requests another hearing, hence, the Board will remand the matter for an additional hearing pursuant to Cook.  Although the claims for service connection for hypertension and for peripheral neuropathy, and the claim for an initial rating in excess of 10 percent for PTSD were not remanded by the Court, the Board finds that, under these circumstances, a remand of the additional matters appears appropriate so the Veteran may provide testimony with respect to all issues now before the Board.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his requests, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


